Title: From George Washington to William Stephens, 21 September 1796
From: Washington, George
To: Stephens, William


                        
                            Fellow citizens and Brothers of the Grand lodge of Georgia.September 21. 1796.
                        
                        I have received your address with all the feelings of brotherly affection
                            mingled with those sentiments for the Society which it was calculated to excite.
                        To have been in any degree an instrument in the hands of Providence to promote
                            order and union and erect upon a solid foundation the true principles of government is only
                            to have shared with many others in a labour the result of which let us hope will prove
                            through all ages a sanctuary for brothers and a lodge for the virtues.
                        Permit me to reciprocate your prayers for my temporal happiness and to
                            supplicate that we may all meet hereafter in that eternal Temple whose builder is the great
                            architect of the Universe.
                        
                            Go: Washington
                            
                        
                    